Citation Nr: 0403296	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-21 157	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The entitlement to service connection for the cause of 
the veteran's death.

2.  The entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and E. T.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran, who served on active duty from April 1964 to 
March 1966, died in January 1994.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision issued in July 1998 
by the Department of Veterans Affairs Regional Office in New 
York, New York (New York RO), which denied entitlement to 
service connection for the cause of the veteran's death and 
denied basic eligibility for Survivors' and Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.

In February 2000, the appellant and E. T. testified at a 
Central Office (CO) hearing before the undersigned Veterans 
Law Judge; a transcript of that hearing has been associated 
with the record.

In June 2000, the Board found the claim for entitlement to 
service connection for the cause of the veteran's death well 
grounded and remanded the case for additional development.  
The case was transferred to the Columbia, South Carolina 
Regional Office (Columbia RO).  It now is before the Board 
for further appellate consideration.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to notify and assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on January [redacted], 1994, as a result of 
cardiopulmonary arrest with ventricular fibrillation due to 
or as a consequence of acute myocardial infarction (MI) and 
coronary artery disease (CAD).

4.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
50 percent disabling.

5.  The competent evidence is in relative equipoise as to 
whether the veteran's service-connected PTSD contributed 
substantially or materially to the cause of the veteran's 
death.

6.  The appellant is entitled to DEA benefits under Chapter 
35, Title 38, United States Code.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's service-connected PTSD is shown to have 
contributed substantially and materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).

2.  Eligibility requirements for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1)(D), 3510 (West 2003); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021(a)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted and 
became effective.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, the VCAA also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  

With regard to the Columbia RO's compliance with the Board's 
June 2000 remand instructions, the Board notes that, in a 
June 2000 letter, the RO requested the Vet Center in Albany, 
New York to furnish all records pertaining to the veteran 
from 1985 until his death on January [redacted], 1994.  No response 
was received.  The Board observes, this was the second 
unsuccessful request for Vet Center records.  In an August 
2000 response, the appellant's representative clarified that 
a July 1985 VA PTSD examination report created an open claim 
for an increased rating.  In a January 2002 rating decision 
issued in February 2002, the Columbia RO adjudicated the 
appellant's claim of entitlement to accrued benefits and 
determined that there was no pending claim at the time of the 
veteran's death.  That decision also denied entitlement to 
dependency and indemnity compensation (DIC) based upon 38 
U.S.C.A. § 1318 (West 2002).  Neither issue was certified to 
the Board because the appellant did not file a notice of 
disagreement with the January 2002 rating decision.  In 
January and May 2002, the Columbia RO reviewed the additional 
evidence received on remand and readjudicated the claims of 
entitlement to service connection for the cause of the 
veteran's death and basic eligibility for Chapter 35 benefits 
under Title 38 of the United States Code and issued 
supplemental statements of the case (SSOCs). 

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 1999 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
In this connection, the Board finds that the service, non-VA 
and VA medical records, private physician's and 
psychologist's statements, VA Health Administration medical 
(VHA) opinions, certificates of marriage and death, hearing 
testimony, and the appellant's and her representative's 
statements, which evaluate the status of the veteran's health 
before and at the time of his death, are adequate for 
determining whether service connection is warranted for the 
cause of the veteran's death and whether the appellant is 
entitled to Chapter 35 benefits.

The Board finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to service 
connection for cause of death or for benefits under the 
provisions of Chapter 35.  This is so because the 
requirements regarding notice, which must be provided to the 
appellant under the VCAA have been satisfied by the various 
informational letters, the October 1998 statement of the 
case, the SSOCs issued in January and May 2002, the Board 
decision and remand, and the February 2002 VCAA letter, as VA 
advised the appellant and her representative of the 
provisions of the VCAA and of what must be demonstrated to 
establish service connection for cause of the veteran's death 
and entitlement to Chapter 35 benefits, asked her to provide 
additional information, and advised her of the RO's efforts 
to obtain information in support of her claims. 

In light of the foregoing, the Board finds that VA has 
notified the appellant of the evidence needed to substantiate 
her claims and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  Moreover, 
in light of the decision granting her claims, there has been 
no prejudice to the appellant in this case that would warrant 
further notice or development, the appellant's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Analysis

Service Connection for Cause of Death

The appellant's principal argument is that the veteran's 
service-connected PTSD contributed to his death.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Taking all the evidence into consideration, the Board 
concludes that the record contains both positive and negative 
evidence in support of the appeal.  The record reflects that 
the veteran died on January [redacted], 1994.  The certificate of 
death lists the immediate cause of death as cardiopulmonary 
arrest with ventricular fibrillation due to or as a 
consequence of an acute MI and CAD.  The death certificate 
does not indicate that an autopsy was performed.  At the time 
of his death, he was service-connected for PTSD, rated as 50 
percent disabling.

In June and July 1990, the veteran was hospitalized at the 
Saratoga Hospital for chest pains.  On discharge, he was 
instructed not to return to work as a postal worker, to 
discontinue smoking, and to walk no more than 100 meters 
around his home and to do no work, such as lawn mowing, etc.  

His final hospital report in January 1994 reflected a past 
history of a chest pain admission in the same hospital and a 
subsequent cardiac catheterization, the results of which were 
unclear.  But, at that time, the veteran was not started on 
any medications and apparently had not been seen by any 
physician in a quite a few years.  The veteran died due to 
cardiopulmonary arrest with ventricular fibrillation due to 
an acute MI and CAD.

In a January 1997 statement, J. C. G., Ph.D., a Vet Center 
psychologist, indicates that the veteran's service-connected 
PTSD directly contributed in two ways to the heart problems 
from which the veteran ultimately died.  In support, Dr. J. 
C. G. noted that he had treated the veteran on an irregular 
basis for PTSD from about 1985 until his death from a heart 
attack.  First, because of his PTSD, the veteran responded to 
everyday stress in a very extreme way and that long-term 
stress of this type is well documented to cause severe 
physiological harm.  For example, the veteran might have 
responded to an ordinary interaction with a clerk in a 
grocery store in the same way that most people would respond 
to almost being hit by another automobile in traffic.  
Second, because of his PTSD, the veteran did not take care of 
himself and engaged in high-risk behaviors (for example, by 
continuing to smoke and drink, by ignoring signs of a heart 
problems, but not exercising, by eating inappropriate foods, 
etc.), despite his awareness that those behaviors were having 
a detrimental effect on his health.  Dr. J. C. G. attached 
copies of a December 1986 evaluation of the veteran and an 
article by Matthew J. Friedman, M.D., Ph.D., and Paula 
Schnurr, Ph.D., entitled Trauma, PTSD and Health, in which 
they assert that people exposed to trauma, who develop PTSD, 
are at greater risk than people without PTSD to develop 
atherosclerotic heart disease, gastrointestinal disorders, 
endocrine abnormalities, and other diagnosable medical 
conditions.

In a June 1998 VHA medical opinion, a VA cardiologist noted 
that the evidence indicated that the veteran's PTSD was quite 
severe.  While psychological stress and, in particular, a 
hostile personality profile does seem to have some 
association with an increased risk of coronary disease, the 
extent to which such factors impact on the development and 
progression of coronary disease is very unclear in the 
literature.  It would appear to be the weakest potential risk 
factor for the development of coronary disease commonly 
appreciated, which include age, gender (male), elevated 
cholesterol, smoking, diabetes, hypertension, a family 
history of premature coronary disease and sedentary 
lifestyle.  The veteran had several of the above risk 
factors, which undoubtedly contributed proximally to his 
development and the progression of his coronary disease.  The 
cardiologist added that it is conceivable that the veteran's 
PTSD was indeed an aggravating factor but in terms of its 
direct impact on his problems, it is likely to have been a 
very minor contributor, contributing less than 5 percent to 
his overall risk profile.  Additionally, it is conceivable 
that his psychological problems had other indirect effects on 
his health maintenance; for example, that the veteran was 
less compliant with medications or with medical follow-up 
visits as a consequence of some of his psychological 
problems.  These contributions are rather intangible and 
cannot be easily quantified.  He concluded, that in the 
presence of multiple much more powerful risk factors for the 
development of coronary disease, it did not appear that the 
veteran's PTSD contributed materially to his coronary 
condition, which ultimately caused his death.

In November 1999, the appellant submitted an article 
entitled, Hypertension and the War Veteran, by L. M. Moss, 
M.D., which was a review of medical literature.  When taken 
together, the studies made a compelling case for the thesis 
that psychological factors play a causative role in the 
development of hypertension, that wartime experience proves 
to be the greatest source of ongoing psychosocial stress for 
war veterans throughout their lifetime and often plays a 
causative role in the development of hypertension, and that 
veterans suffering from PTSD are at increased risk for 
developing hypertension.

At a February 2000 CO hearing, the appellant testified that 
the veteran's behavior was inconsistent and that he was 
stressed and upset most of the time and frequently angry and 
violent; that he was noncompliant with medications and 
doctor's orders; that the veteran was neither taking 
medications nor being treated for his diagnosed CAD at the 
time of his death; that he was working part-time for the 
Postal Service; and that the veteran received treatment for 
his PTSD at the Vet Center and the VA Medical Center.  E. T., 
a friend of the veteran's for two years prior to his death, 
testified that the veteran was physically active doing such 
work as roofing and making sidewalks and recounted the 
veteran's hyper behavior the night before he died.  

In a December 2000 statement, C. N. B., M. D. indicated that 
he had reviewed the veteran's claims file and medical records 
and noted that stress can cause physiological changes and 
that the medical records showed that the veteran had had 
long-standing PTSD.  He agreed with Dr. J. C. G.'s opinion 
that the veteran's PTSD contributed substantially to the 
cause of his death, citing two articles on life event stress 
and MI.  Dr. C. N. B. agreed with the June 1998 VA 
cardiologist that the veteran's PTSD was an aggravating 
factor in his demise.  He opined that the veteran's other 
risk factors identified by the VA cardiologist were also 
aggravated by the veteran's PTSD and likely made his 
hypertension worse.  It was also likely that his PTSD, which 
secondarily affected the veteran's control, or lack of 
control, of his hypertension and cholesterol levels made his 
noncompliance with his cardiac medications worse.  Dr. C. N. 
B. disagreed with the June 1998 VA cardiologist that the 
latter factors weakly added to the veteran's risk profile 
because in aggregate, the these factors likely contributed 
significantly to his demise due to an MI.

In an August 2001 VHA medical opinion, another VA 
cardiologist noted that his review of the records showed 
that, at the time of the 1990 hospitalization for chest pain, 
the veteran had a significant cardiac risk factor for 
hyperlipidemia with a cholesterol count of 258, chronic 
tobacco use and hypertension with a past history of the 
latter disorder.  In January 1994, the veteran was brought to 
the same hospital emergency room, went into cardiac arrest 
and was unable to be resuscitated.  Looking at the whole 
history and the veteran's significant history of hypertension 
and admission for chest pain and a stress test that revealed 
an inferior wall MI and ischemia, plus the contribution of 
multiple risk factors, the cardiologist opined that the 
veteran's PTSD had only a less than 5 percent of contribution 
to all of the scenario.  The veteran had high-risk factors of 
smoking, hypercholesterolemia and hypertension, so it is 
unlikely that PTSD had a much significant contribution.  In 
his opinion, PTSD had less minimal bearing on the veteran.  
He indicated that a copy of the coroner's postmortem report 
should be obtained to rectify what the final diagnoses of the 
postmortem were.  The Board observes, however, that the 
certificate of death does not show that an autopsy was 
performed.

Thus, the record contains two favorable and two equivocal 
medical opinions.  Even though the two VA cardiologists 
opined that the veteran's PTSD had about a 5 percent 
contribution to the veteran's overall risk profile and did 
not appear to contribute significantly or materially to his 
CAD and ultimate demise, both indicated that PTSD was a 
contributing factor to his CAD.  For example, the June 1998 
VA cardiologist noted that it is conceivable that the 
veteran's PTSD was indeed an aggravating factor and that his 
psychological problems had other indirect effects on his 
health maintenance; for example, that the veteran was less 
compliant with medications or with medical follow-up visits 
as a consequence of some of his psychological problems and 
that such contributions are rather intangible and cannot be 
easily quantified.  Dr. J. C. G.'s statement, the January 
1994 hospital report and CO hearing testimony reflect that 
the veteran was noncompliant with medications, had not seen a 
physician for medical follow-up in years, that he ignored 
doctor's orders about working, exercise, diet, and smoking, 
despite his awareness that those behaviors were having a 
detrimental effect on his health.  As his treating 
psychologist indicated such high-risk behaviors were because 
of his PTSD.  Both Dr. J. C. G. and Dr. C. N. B. opined that 
the veteran's other risk factors for CAD were also aggravated 
by the veteran's PTSD and likely made his hypertension worse, 
likely contributing significantly to his demise.  Taken as a 
whole, the evidence shows that the veteran's PTSD combined to 
cause the veteran's death and lent assistance to the 
production of death.  Thus, the Board finds that with the 
resolution of reasonable doubt in the appellant's favor, it 
is as likely as not that the veteran's service-connected PTSD 
contributed substantially and materially to the cause of the 
veteran's death.  Therefore, service connection for the cause 
of the veteran's death is warranted.  38 C.F.R. §§ 3.102, 
3.312.

Entitlement to DEA

The surviving spouse of a veteran who dies as the result of a 
service-connected disability is entitled to DEA benefits 
under Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2003).  Since the Board has found that the veteran 
died of a service-connected disease, as the veteran's 
surviving spouse, the appellant is entitled to DEA benefits.


ORDER

Service connection for cause of the veteran's death is 
granted.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
granted.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



